488 So. 2d 530 (1986)
Ronald J. STRAIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 68773.
Supreme Court of Florida.
May 19, 1986.
Larry Helm Spalding, Capital Collateral Representative, Mark Evan Olive, Litigation Director and Michael A. Mello, Asst. Capital Collateral Representative, Office of the Capital Collateral Representative, Tallahassee, for appellant.
Jim Smith, Atty. Gen. and Mark C. Menser, Asst. Atty. Gen., Tallahassee, for appellee.
BOYD, Chief Justice.
Ronald Straight appeals the denial of his motion to vacate judgment and sentence filed under Florida Rule of Criminal Procedure 3.850.
Appellant's conviction of first-degree murder and sentence of death were affirmed on appeal. Straight v. State, 397 So. 2d 903 (Fla.), cert. denied, 454 U.S. 1022, 102 S. Ct. 556, 70 L. Ed. 2d 418 (1981). Subsequently, appellant sought collateral relief by rule 3.850 motion and petition for habeas corpus. This Court affirmed the denial of the 3.850 motion and denied the habeas corpus petition. Straight v. Wainwright, 422 So. 2d 827 (Fla. 1982).
The present appeal presents issues that are not cognizable in this proceeding. Because a rule 3.850 proceeding may not be used to provide a second appeal or to provide an alternative to the ordinary appeal of right, matters that could have been remedied by objection at trial and argument on appeal may not be considered by means of a rule 3.850 motion. Moreover, issues that have been resolved in a previous collateral proceeding are barred from consideration in a successive collateral proceeding. All of appellant's present arguments fall in one or the other of the foregoing two categories. Therefore they may not be considered now.
The order denying the rule 3.850 motion is affirmed. The motion for a stay of execution is denied and the application for stay pending petition for writ of certiorari is denied.
It is so ordered.
OVERTON, McDONALD, EHRLICH, SHAW and BARKETT, JJ., concur.